


110 HR 1068 : To amend the High-Performance Computing Act

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1068
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Received; read twice and referred to the Committee on
			 Commerce, Science, and Transportation
		
		AN ACT
		To amend the High-Performance Computing Act
		  of 1991.
	
	
		1.High-performance computing
			 research and development programTitle I of the High-Performance Computing
			 Act of 1991 (15 U.S.C. 5511 et seq.) is amended—
			(1)in the title
			 heading, by striking AND THE
			 NATIONAL RESEARCH AND EDUCATION NETWORK and inserting
			 RESEARCH AND
			 DEVELOPMENT;
			(2)in section
			 101(a)—
				(A)by striking
			 subparagraphs (A) and (B) of paragraph (1) and inserting the following:
					
						(A)provide for long-term basic and
				applied research on high-performance computing;
						(B)provide for research and development
				on, and demonstration of, technologies to advance the capacity and capabilities
				of high-performance computing and networking systems;
						(C)provide for sustained access by the
				research community in the United States to high-performance computing systems
				that are among the most advanced in the world in terms of performance in
				solving scientific and engineering problems, including provision for technical
				support for users of such systems;
						(D)provide for efforts to increase
				software availability, productivity, capability, security, portability, and
				reliability;
						(E)provide for high-performance networks,
				including experimental testbed networks, to enable research and development on,
				and demonstration of, advanced applications enabled by such networks;
						(F)provide for computational science and
				engineering research on mathematical modeling and algorithms for applications
				in all fields of science and engineering;
						(G)provide for the technical support of,
				and research and development on, high-performance computing systems and
				software required to address Grand Challenges;
						(H)provide for educating and training
				additional undergraduate and graduate students in software engineering,
				computer science, computer and network security, applied mathematics, library
				and information science, and computational science; and
						(I)provide for improving the security of
				computing and networking systems, including Federal systems, including research
				required to establish security standards and practices for these
				systems.
						;
				(B)by striking
			 paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and
			 (3), respectively;
				(C)in paragraph (2),
			 as so redesignated by subparagraph (B) of this paragraph—
					(i)by
			 striking subparagraph (B);
					(ii)by
			 redesignating subparagraphs (A) and (C) as subparagraphs (D) and (F),
			 respectively;
					(iii)by
			 inserting before subparagraph (D), as so redesignated by clause (ii) of this
			 subparagraph, the following new subparagraphs:
						
							(A)establish the goals and priorities for
				Federal high-performance computing research, development, networking, and other
				activities;
							(B)establish Program Component Areas that
				implement the goals established under subparagraph (A), and identify the Grand
				Challenges that the Program should address;
							(C)provide for interagency coordination
				of Federal high-performance computing research, development, networking, and
				other activities undertaken pursuant to the
				Program;
							;
				and
					(iv)by
			 inserting after subparagraph (D), as so redesignated by clause (ii) of this
			 subparagraph, the following new subparagraph:
						
							(E)develop and maintain a research,
				development, and deployment roadmap for the provision of high-performance
				computing systems under paragraph (1)(C);
				and
							;
				and
					(D)in paragraph (3),
			 as so redesignated by subparagraph (B) of this paragraph—
					(i)by
			 striking paragraph (3)(A) and inserting paragraph
			 (2)(D);
					(ii)by
			 amending subparagraph (A) to read as follows:
						
							(A)provide a detailed description of the
				Program Component Areas, including a description of any changes in the
				definition of or activities under the Program Component Areas from the
				preceding report, and the reasons for such changes, and a description of Grand
				Challenges supported under the
				Program;
							;
					(iii)in
			 subparagraph (C), by striking specific activities and all that
			 follows through the Network and inserting each Program
			 Component Area;
					(iv)in
			 subparagraph (D), by inserting and for each Program Component
			 Area after participating in the Program;
					(v)in
			 subparagraph (D), by striking applies; and inserting
			 applies; and;
					(vi)by
			 striking subparagraph (E) and redesignating subparagraph (F) as subparagraph
			 (E); and
					(vii)in
			 subparagraph (E), as so redesignated by clause (vi) of this subparagraph, by
			 inserting and the extent to which the Program incorporates the
			 recommendations of the advisory committee established under subsection
			 (b) after for the Program;
					(3)by striking
			 subsection (b) of section 101 and inserting the following:
				
					(b)Advisory
				committee(1)The President shall
				establish an advisory committee on high-performance computing consisting of
				non-Federal members, including representatives of the research, education, and
				library communities, network providers, and industry, who are specially
				qualified to provide the Director with advice and information on
				high-performance computing. The recommendations of the advisory committee shall
				be considered in reviewing and revising the Program. The advisory committee
				shall provide the Director with an independent assessment of—
							(A)progress made in implementing the
				Program;
							(B)the need to revise the Program;
							(C)the balance between the components of
				the Program, including funding levels for the Program Component Areas;
							(D)whether the research and development
				undertaken pursuant to the Program is helping to maintain United States
				leadership in high-performance computing and networking technology; and
							(E)other issues identified by the
				Director.
							(2)In addition to the duties outlined in
				paragraph (1), the advisory committee shall conduct periodic evaluations of the
				funding, management, coordination, implementation, and activities of the
				Program, and shall report not less frequently than once every two fiscal years
				to the Committee on Science of the House of Representatives and the Committee
				on Commerce, Science, and Transportation of the Senate on its findings and
				recommendations. The first report shall be due within one year after the date
				of enactment of this paragraph.
						(3)Section 14 of the Federal Advisory
				Committee Act shall not apply to the advisory committee established by this
				subsection.
						;
				and
			(4)in section
			 101(c)(1)(A), by striking Program or and inserting
			 Program Component Areas or.
			2.DefinitionsSection 4 of the High-Performance Computing
			 Act of 1991 (15 U.S.C. 5503) is amended—
			(1)in paragraph (2),
			 by inserting and multidisciplinary teams of researchers after
			 high-performance computing resources;
			(2)in paragraph
			 (3)—
				(A)by striking
			 scientific workstations,;
				(B)by striking
			 (including vector supercomputers and large scale parallel
			 systems);
				(C)by striking
			 and applications and inserting applications;
			 and
				(D)by inserting
			 , and the management of large data sets after systems
			 software;
				(3)in
			 paragraph (4), by striking packet switched;
			(4)by striking
			 and at the end of paragraph (5);
			(5)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
			(6)by adding at the
			 end the following new paragraph:
				
					(7)Program
				Component Areas means the major subject areas under which are grouped
				related individual projects and activities carried out under the
				Program.
					.
			
	
		
			Passed the House of
			 Representatives March 12, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
